Name: Commission Regulation (EC) No 1091/94 of 29 April 1994 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: deterioration of the environment;  EU finance;  information technology and data processing;  information and information processing;  forestry;  environmental policy
 Date Published: nan

 18 . 5 . 94 Official Journal of the European Communities No L 125/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1091/94 of 29 April 1994 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution the data it provides, allows a better interpretation of the findings derived from the systematic network of observation plots as specified in Commission Regulation (EEC) No 1696/87 ( 4 ), as last amended by Regulation (EEC) No 836/94 (5 ); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3528/86 of 17 November 1986 on the protection of the Community's forests against atmospheric pollution (*), as last amended by Regulation (EEC ) No 2157/92 ( 2 ), and in particular Article 3 thereof, Having regard to Resolution No 1 of the first ministerial conference on the protection of forests in Europe ( 3 ) and its follow-up, Whereas, pursuant to Article 2 ( 1 ) indent 3 and 4 of Regulation (EEC) No 3528/86 , the purpose of the Community scheme is to help the Member States to : Whereas applications for aid submitted under Regulation (EEC) No 3528/86 for the purpose of carrying out an intensive, continuous surveillance referred to in Article 2 ( 1 ) should contain all the information needed for an examination of these measures in the light of the objectives and criteria of that Regulation; whereas this information should be presented in a standardized form to facilitate examination and a comparison of applications; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee,  conduct intensive, continuous surveillance of forestry ecosystems, HAS ADOPTED THIS REGULATION:  establish or extend, in a coordinated and harmonious way, a network of permanent observation plots required for such intensive, continuous surveillance; Whereas, pursuant to Article 2 (2 ) of Regulation (EEC ) No 3528/86 the Member States shall forward to the Commission the data gathered by the network of observation plots for intensive, continuous suveillance; Whereas this network of observation plots is installed in order to obtain detailed data on the evolution of forest ecosystems in the Community; whereas this approach allows correlations to be established between the variation of environmental factors, especially atmospheric pollution and the reaction of forest ecosystems; whereas Article 1 1 . A network of permanent observation plots shall be installed by the Member States . By 30 June 1994, the selection of the plots shall be completed and over 50 % of the plots shall be installed , according to the common methods for the establishment of a network of permanent ( 1 ) OJ No L 326, 21 . 11 . 1986 , p. 2 . ( 2 ) OJ No L 217, 31 . 7 . 1992 , p. 1 . ( 3 ) December 1990, Strasbourg . ( 4 ) OJ No L 161 , 10 . 6 . 1987, p. 1 . ( 5 ) OJ No L 97, 15 . 4 . 1994, p. 4 . No L 125/2 Official Journal of the European Communities 18 . 5 . 94 observation plots for intensive , continuous monitoring ( see Annex I). The last plots shall be installed before 30 June 1995 . For all plots the Member States shall forward to the Commission by 15 December 1994 a review of the selection criteria and a complete list of the selected plots, including basic information such as location ( longitude, latitude, altitude ) and species, as well as the general plot information for each installed observation plot in a standardized form as specified in Annex Vila . 2 . On the permanent observation plots intensive and continuous surveillance of the forest ecosystems shall be carried out. This contains the continuous inventory of the crown condition, the inventory of soil and foliar condition and measurements on increment changes, deposition rates and meteorology in accordance with objective sampling methods and analysed in accordance with established methods .  to establish or extend the network of permanent observation plots for the intensive and continuous surveillance,  to carry out the inventory of crown condition,  to carry out the soil inventory,  to carry out the foliage inventory,  to carry out the increment measurements ,  to carry out the deposition measurements , and  to carry out the meteorological measurements, within the meaning of Article 2 ( 1 ) of Regulation (EEC) No 3528/86 shall contain the information and documents specified in Annex II to this Regulation . Applications shall be submitted in triplicate and in accordance with Annex II . Member States shall submit applications to the Commission before 1 November each year in respect for the following year. 2 . Applications not meeting the requirements set out in paragraph 1 of this Article shall not be considered . 3 . By 31 December 1996, Member States shall forward to the Commission in a standardized form the data collected from the diffferent surveillance undertaken between 1991 and 1996 for each permanent observation plot together with an interpretation of the results as specified in Annex VII . 4 . Technical details pertaining to the provisions of this Article are set out in Annexes III to VI. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 2 1 . Applications for aid from the Community : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1994 . For the Commission Rene STEICHEN Member of the Commission 18 . 5 . 94 Official Journal of the European Communities No L 125/3 ANNEX I COMMON METHODS FOR THE ESTABLISHMENT OF A NETWORK OF PERMANENT OBSERVATION PLOTS FOR INTENSIVE, CONTINUOUS MONITORING (Article 2 ( 1 ) to Regulation (EEC) No 3528/86 and its amendments ) I. General remarks The purpose of the scheme mentioned in Article 2 ( 1 ) to Regulation (EEC) No 3528/86 and its amendments is to establish a network of permanent observation plots in the Member States of the Community and to collect data by intensive and continuous surveillance . The objectives of the scheme are:  to conduct an intensive and continuous monitoring of forest ecosystems in relation to the damage caused by atmospheric pollution and other factors influencing forest condition,  to improve the understanding of the causal relationship between changes in forest ecosystem and the factors influencing it, especially atmospheric pollution, by concentrating at a single location various measurements and monitoring of forest ecosystems and its component,  to obtain relevant information on the evolution of a number of forest ecosystems in the Community. II . Establishment of the network of permanent observation plots II . 1 . Selection of plots Member States shall select by 30 June 1994 at its latest a sufficiently large number of permanent observation plots in their country. The maximum number of these plots should in principle not exceed 20 % of the number of national plots of the Community's 16 x 16 km gridnet (Regulation EEC No 1696/87). Member States with a limited number of plots of the Community's gridnet, are allowed to select a larger number of permanent plots under the condition that the number shall be limited up to 15 plots . The selection of these plots are the responsibility of the Member States, although the following criteria for the selection should be applied :  the plots should be located in such a way that the more important forest species and more widespread growing conditions in the respective country are represented,  the minimum size of a plot shall be 0,25 hectares measured on a horizontal plane, .  to minimize the effects from activities on surrounding areas the plot shall be surrounded by a buffer zone. The actual width of the zone is depending on the type and age of the forest. If the area of the plot and its surroundings is uniform with regard to height and age structure, the width of the buffer zone can be restricted to 5 or 10 m. If the forest area in which the plot is located consists of mixed stands, different species or age structure, the buffer zone shall be enlarged to up to five times the potential maximum height of the forest in the plot,  as the plot will have to be available for long duration monitoring, it is necessary that the corners and/or boundaries are clearly marked and that each sample tree in the plot is numbered in a permanent way,  the plots should be easily accessible at all times and no restrictions with regard to the access and sampling should exist ,  there should be no differences in the management of the plot, its buffer zone and the surrounding forest ( e . g . -mangagement operations should be comparable and disturbances by the monitoring should be kept to a minimum),  direct pollution from known local sources should be avoided . Plots should not be located in the immediate surrounding of farms, very close to main roads or in the direct vicinity of polluting industries,  a sufficient number of trees should be available for sampling in or nearby the plot,  the plots and the buffer zone should be as uniform as possible regarding, e.g. species or species mixture , age size, soil and slope, . the plots should be located sufficiently far away from the forest edge . No L 125/4 Official Journal of the European Communities 18 . 5 . 94 It is recommended to select plots which have been monitored during the last years within the framework of the Regulation (EEC ) No 3528/86 or other programmes . When additional plots have to be selected it is recommended that plots are identical with or located nearby one of the existing plots of the Community's 16 x 16 km network and that plots are located in such a way that information from other sources (e.g. meteorological stations ) can be used . II.2 . Installation and documentation of the plot Member States shall install , preferably all , but at least over 50 % of the plots in a permanent way by 30 June 1994 . In certain cases it could be acceptable that the actual installation of the last plots is delayed for one year . Each installed plot shall be described in detail . General data shall be determined and reported before 15 December 1994 . The detailed description of the plot shall include : the exact location of the plot , a sketch map shall be prepared showing the permanent marking of the plot corners and/or boundaries, the number of trees in the plot and any other relevant permanent elements in or nearby the plot ( e . g . access road, rivers ). In the future, the exact location of sample sites ( e.g. soil pits ) shall be recorded on this map as well . II . 3 . Definition of a sub-plot In principle all trees in the total plot are to be included in the sample for the tree assessment (e.g. crown inventory, increment assessment). In the case that the plot has many trees ( i.e. dense stands), a sub-plot may be defined to be used for these surveys . The size of the sub-plot at the time of the installation of the plot should be large enough to give reliable estimates for these surveys for a minimum of 20 years , preferably throughout the life of the stand . A minimum of at least 20 trees in the sub-plot should be available in this period . II.4 . General information on each plot The following general information on each permanent observation plot for the intensive and continuous monitoring shall be collected during the installation and the first surveys: Installation First surveys Descriptive code Country Observation plot number Actual latitude and longitude Site data Altitude Availability of water Orientation to the principal species Total plot size Humus type Number of trees in plot Soil unit (estimate ) Sub-plot ( if any ) Stand data Mean age of dominant storey Main tree species Yield (estimate ) Other observation History of the plot Nearby situated other monitoring station 18 . 5 . 94 Official Journal of the European Communities No L 125/5 By 15 December 1994, the Member States shall forward to the Commission for each installed plot the information collected during the installation using a datafile ( see Annex Vila, Form la ) and reports ( see Annex Vila, Form lb). Important information obtained during the years of monitoring shall be submitted yearly using the Forms la and lb (Annex VII ). The other information shall be submitted right after the first relevant survey has been carried out and will be updated when necessary. II.5 . Replacement of permanent observation plots Permanent observation plots have to be available for long duration monitoring. In case of unforeseen events (e.g. destruction of trees in the plot by fire, storm ) a replacement of this plot might be necessary. Member States shall forward to the Commission the basic information for the new plot as specified in this Annex . No L 125/6 Official Journal of the European Communities 18 . 5 . 94 ANNEX II APPLICATIONS FOR AID FROM THE COMMUNITY IN RESPECT OF THE MEASURES TO BE CARRIED OUT PURSUANT TO ARTICLE 2 OF REGULATION (EEC) No 3528/86 AND ITS AMENDMENTS Applications for aid must be presented in accordance with Annex A to Commission Regulation (EEC) No 526/87 (*) together with a summary of the information listed below and the completed table as included to this Annex as Form 2a . For each of the measures to be carried out in accordance to Article 2, information on the following items shall be given : 1 . Short description of the measures 2. Applicant Links between the applicant and the measures 3 . Agency responsible for carrying out the measures Object and scope of the agency's main activities 4. Detailed description of the measures where: ( a ) the measures relate to establishing or extending the network of permanent observation plots for the intensive and continuous surveillance 1 . Description of existing situation 2 . Geographical location and area of the region(s ) concerned (+cartographical document) 3 . Number of permanent observation plots ( b ) the measures relate to the establishment and execution of an inventory of the crown condition on the permanent observation plots 1 . Description of existing situation 2 . Number of observation plots, which are to be included in the crown condition inventory (Form 2a ) 3 . Detailed description of the sampling procedure used at plot level (number of trees, markings, etc .) 4 . Indication of timetable for the execution of the projected measures ( Form 2b ) (c ) the measures relate to the establishment and execution of an inventory of the soil condition on the permanent observation plots 1 . Description of the existing situation 2 . Number of permanent observation plots, which are to be included in the soil condition inventory (Form 2a ) 3 . Detailed description of the sampling procedures used at plot level (number of single samples, soil profile description, etc.) 4 . Detailed description of parameters to be determined and the analysis methods to be applied including a clear description of any calibration, correction, and/or recalculation needed to make the results compatible with the results analysed according to the approved methods 5 . Indication of the timetable for the execution of the projected measures (Form 2b) (d ) the measures relate to the establishment and execution of an inventory of the foliar condition on the permanent observation plots 1 . Description of the existing situation 2 . Number of permanent observation plots , which are to be included in the foliar condition inventory (Form 2a ) (!) OJ No L 53 , 21 . 2 . 1987, p. 14 . 18 . 5 . 94 Official Journal of the European Communities No L 125/7 3 . Detailed description of the sampling procedures used at plot level (number of single samples, description, etc.) 4 . Detailed description of parameters to be determined and the analysis methods to be applied including a clear description of any calibration, correction, and/or recalculation needed to make the results compatible 5 . Indication of the timetable for the execution of the projected measures ( Form 2b) (e ) the measures relate to the establishment and execution of the measurements of increment changes on the permanent observation plots 1 . Description of the existing situation 2 . Number of permanent observation plots, which are to be included for the increment measurements (Form 2a ) 3 . Detailed description of the measurement procedures used at plot level (number of measurements, description, etc.) 4 . Detailed description of parameters to be determined and the analysis methods to be applied including a clear description of any calibration, correction, and/or recalculation needed to make the results compatible with the results analysed according to the approved methods 5 . Indication of the timetable for the execution of the projected measures ( Form 2b) ( f) the measures relate to the establishment and execution of the measurements of deposition rates on the permanent observation plots 1 . Description of the existing situation 2 . Number of permanent observation plots, which are to be included for the deposition measurements (Form 2a ) 3 . Detailed description of the measurement procedures used at plot level (number of measurements, description, etc.) 4 . Detailed description of parameters to be determined and the analysis methods to be applied including a clear description of any calibration, correction, and/or recalculation needed to make the results compatible with the results analysed according to the approved methods 5 . Indication of the timetable for the execution of the projected measures (Form 2b) (g ) the measures relate to the establishment and execution of the meteorological measurements on the permanent observation plots 1 . Description of the existing situation 2 . Number of permanent observation plots, which are to be included for the meteorological measurements (Form 2a ) 3 . Detailed description of the measurement procedures used at plot level (number of measurements, description, etc.) 4 . Detailed description of parameters to be determined and the analysis methods to be applied including a clear description of any calibration, correction, and/or recalculation needed to make the results compatible with the results analysed according to the approved methods 5 . Indication of the timetable for the execution of the projected measures ( Form 2b) 5 . Cost of measures under 4a to 4g (Form 2a ) 1 . Costs for the establishment or extending the network (4a) 1.1 . Costs per plot 1.2 . Total costs 1.3 . Aid applied for from the Community 2 . Costs of establishment, observation or sampling for each survey (4b to 4g) 2.1 . Costs per plot 2.2 . Total costs 2.3 . Aid applied for from the Community No L 125/8 Official Journal of the European Communities 18 . 5 . 94 3 . Costs of analysis and evaluation for each survey (4b to 4g) 3.1 . Costs per plot 3.2 . Total costs 3.3 . Aid applied for from the Community 4 . Total project costs ( Sum of costs for 1.2 (establishment ), 2.2 ( observations and/or sampling, and 3.2 ( analysis and evaluation)) 5 . Total aid applied for from the Community ( Sum of costs for 1.3 (establishment), 2.3 ( observations and/or sampling) and 3.3 ( analysis and evaluation)) 6 . Complete form 2a and 2b Date and signature F o rm 2 a PR O PO SE D FI N A N C IN G (in te ns iv e m on ito rin g) N on -C om m un ity pa rti ci pa tio n T ot al co st t1 ) M ea su re T . N um be r of F o re st a re a , in te n si v e co nc er ne d m on it or in g pl ot s r T. ¢ O th er  . St at e R eg io n .. . , . Pr iv at e ^ pub lic fun ds ^ A id re qu es te d o T o es ta bl is h or ex te nd th e ne tw or k of ob se rv at io n pl ot s fo r in ten siv e an d co nt in uo us su rv ei lla nc e To es ta bl ish an d ex ec ut e an in ve nt or y of th e cr ow n co nd it io n To es tab lis h an d ex ec ut e an in ve nt or y of th e fo re st so il co nd it io n To es ta bl ish an d ex ec ut e a su rv ey on th e ch em ic al co nt en t in th e ne ed le s an d le av es T o es ta bl is h an d ex ec ut e in cr em en t ch an ge m ea su re m en ts T ot al (') In na tio na lc ur re nc y. 18 . 5 . 94 Official Journal of the European Communities No L 125/9 F or m 2b FO RW A RD PL A N FO R TH E EX EC U TI O N O F TH E PR O JE C T to be co m pl ete d fo r ea ch Ar tic le 2 pr oj ec tp ro po sa l Y ea r Ph as es Mo nths J| F |M I A I M |J |J |A |S [O |N |D J| F| M A M J J A S| O| N| D J|F |M |A |M |J JJ j A |S O N D J FM A M JJ Aj S O| NJ D 1 2 3 4 5 No L 125/10 Official Journal of the European Communities 18 . 5 . 94  ANNEX III COMMON METHODS FOR THE INVENTORY OF THE CROWN CONDITION ON THE PERMANENT OBSERVATION PLOTS I. General remarks The inventory shall be carried out on all permanent observation plots in 1994 and shall be repeated annually . II . Inventory methodology II . 1 . Selection of sample trees In principle all pre-dominant, dominant and co-dominant trees (Kraft: class 1 to 3 ) in the total plot are to be monitored . In the case that the plot has many trees (e.g. dense stands), the number of sample trees for the crown assessment could be reduced by using a sub-plot ( see Annex I ( II.3 )). In the case of a sub-plot all the pre-dominant, dominant and co-dominant trees (Kraft: class 1 to 3 ) in the sub-plot are to be monitored. In certain cases it could be allowed that a different, but objective and unbiased system is used to reduce or to select the number of trees to be sampled . The same methods shall be applied every year and a minimum of 20 trees shall be assessed each survey. 11.2 . Date of assessment The inventory is to be undertaken between the end of the formation of new needles and leaves and before the autumnal leaf discolouration . 11.3 . General background information The following general information shall be collected:  plot number,  tree number,  tree species ,  date of assessment . 11.4 . Assessment of sample trees 1 . Visual assessment of defoliation Defoliation shall be estimated in 5 % steps in relation to a tree with full foliage in local condition . The classification of trees into degrees of defoliation shall be carried out during the observation and shall be registered in 5 % steps. 2 . Visual assessment of discolouration The classification of trees into degrees of discolouration shall be carried out after the observations have been made. The degrees of discolouration are defined as follows : Class Discolouration Indicative percentage ofleaves discoloured 0 None or negligible 0 10 1 Slight discolouration 11 25 2 Moderate discolouration 26 60 3 Severe discolouration &gt; 60 4 Dead 18 . 5 . 94 Official Journal of the European Communities No L 125/11 3 . Additional parameters The additional parameters are listed below:  damage due to easily identifiable causes ( insect, fungi, abiotic agents ...),  identification of damage type,  observations on the tree in the plot . II.5 . Data transfer The Member States shall forward to the Commission on a yearly basis for each plot this information in standardized forms ( see Annex VII, Form 3a and 3b). No L 125/12 Official Journal of the European Communities 18 . 5 . 94 ANNEX IV COMMON METHODS FOR THE SOIL INVENTORY ON THE PERMANENT OBSERVATION PLOTS I. General remarks The inventory is to be carried out on all permanent observation plots in the period between 1994 and 1996 . Soil condition data, which were collected and analysed before 1994, but after 1 January 1991 could also be used if the methods as described below have been applied. The inventory will be repeated on each individual sample plot every 10 years . This Annex is based on results of the soil expert panel of UN-ECE/ICP on assessment and monitoring of air pollution effects on forests (ICP forests ). Reference is made to the manual ( 1992 ) prepared by this expert panel . After two sampling periods a review of the parameters to be analysed in future soil samples shall be made. II . Inventory methodology II . 1 . Selection of sample location Soil samples will be statistically representative for the situation of the plot . The soil samples will be collected from a profile pit and/or taken from bores. Care should be taken to avoid any disturbance of roots belonging to sample trees . 11.2 . General background information The following general information shall be collected:  plot number,  date of sampling and analysis . 11 . 3 . Pedological and physical characterization of the sample plots A pedological characterization shall be made for each sample plot . It is advised to make the profile description according to the FAO-guidelines (FAO guidelines for soil description, third edition ( revised ), Rome 1990 ) in the buffer zone . Care should be taken that the profile description(s) is/are made on a location which is representative for the actual sampling area . It is recommended that the dry bulk density is determined from undisturbed soil to enable the calculation of the total nutrient contents . If the dry bulk density is not determined , a reasonable estimate of this parameter should be made. The determination of the soil granulometry is mandatory. The particle size fractions are : &lt; 2 [xm, 2-63 |xm, 63-2000 [Am (FAO). If 50 [im is used to separate silt and sand fractions, conversion to 63 um limit has to be done. II.4 . Method of sampling The soil samples shall be collected by depth or by horizon . For every sampled layer or horizon, at least one representative composite sample will be collected or several samples ; the number of subsamples collected for the composite sample and the sampling date shall be reported . The organic layers (O- and H-) (*) are sampled separately . In case the sampling is done by fixed depth, the following layers are to be used: (*) The soil expert panel of the UN-ECE/ICP has agreed to use the definitions as given in the FAO-guidelines for soil description ( 1990 ), and the definitions of the organic layers (O- and H-) are as follows : H-horizons or layers: layers dominated by organic material , formed from accumulations of undecomposed or partially decomposed organic material at the soil surface which may be underwater. All H-horizons are saturated with water for prolonged periods or were once saturated but are now artificially drained . An H-horizon may be on the top of mineral soils or at any depth beneath the surface if it is buried . O-horizons or layers: layers dominated by organic material , consisting of undecomposed or partially decomposed litter, such as leaves , needles , twigs, moss and lichens, which has accumulated on the surface; they may be on top of either mineral or organic soils . O-horizons are not saturated with water for prolonged periods . The mineral fraction of such material is only a small percentage of the volume of the material and generally is much less than half of the weight. An O-layer may be at the surface of a soil or at any depth beneath the surface if it is buried. An horizon formed by illuviation of organic material into a mineral subsoil is not an O-horizon, though some horizons formed in this matter contain much organic matter. 18 . 5 . 94 Official Journal of the European Communities No L 125/13  0  10 cm ( it is advised to sample 0  5 and 5  10 separately),  10  20 cm,  20  40 cm,  40  80 cm. 11.5 . Transport storage and preparation The samples shall be transported and stored in such a way that chemical changes are minimized . The procedures of this transport and storage ( including waiting periods ) shall be reported. Where applicable the problems and deviations of these procedures shall be reported in detail . It is advised to store part of the sample in a soil bank for comparative use with future sampling ( e. g in 10 years ). - Before the samples are analysed the samples have to be prepared. Large items (&gt; 2 mm) have to be removed, the samples have to be dried ( at a maximum of 40 °C), and milled or sieved. 11.6 . Analysis methods In the 'Manual on methodologies of forest soil sampling and analysis' prepared by the soil expert panel of the ICP forests, the approved methods for the analysis of the various soil parameters are described . It is advised to use the approved methods. In case other (national) methods are applied, the comparability of the analysis results shall be reported in detail together with the presentation of the analysis results . The inventory of the forest soil condition will distinguish between mandatory and optional parameters ( see list ). Mandatory and optional parameters and their respective approved method for analysis : Parameter Units H/O Min Approved methods Remarks pH (CaCl2) Mandatory Mandatory Labex 8703-01-1-1 and ISO/TC1 90/SC3/GT8 Carbon organic (C-org ) (g/kg ) Mandatory Mandatory Dry combustion Nitrogen (N ) (g/kg ) Mandatory Mandatory Dry combustion Phosphorus ( P ) (mg/kg) Mandatory Optional Extractant : aqua regia Potassium (K) (mg/kg) Mandatory Optional Extractant : aqua regia Calcium (Ca ) (mg/kg) Mandatory Optional Extractant: aqua regia Magnesium (Mg) (mg/kg) Mandatory Optional Extractant: aqua regia Organic layer (OrgLay) (kg/m2 ) Mandatory Volume (cylindric)-dry-weight Calcium carbonate (g/kg ) Optional Mandatory AFNOR X 31-105 if pH (CaCl2 ) &gt;6 (CaC03 ) Exchangeable acidity (cmol+/kg) Optional Mandatory Titration (Ac-Exc ) Base cations (cmol+/kg)) Optional Mandatory Extractant: BaCl2 exchangeable (BCE) Acid cations (cmol+/kg) Optional Mandatory Extractant: BaCl2 exchangeable (ACE) Cation exchange (cmol+/kg) Optional Mandatory Bascomb capacity (CEC ) Base saturation ( % ) Optional Mandatory Labex L8703-26-1-1 (BaseSat) Sodium (Na ) (mg/kg ) Optional Optional Extractant: aqua regia Aluminium (Al ) (mg/kg) Optional Optional Extractant: aqua regia Iron (Fe ) (mg/kg) Optional Optional Extractant: aqua regia Chromium (Cr ) (mg/kg) Optional Extractant: aqua regia Nickel (Ni ) (mg/kg) Optional Extractant: aqua regia Manganese (Mn ) (mg/kg) Optional Optional Extractant : aqua regia Zinc (Zn) (mg/kg) Optional Optional Extractant: aqua regia Copper (Cu ) (mg/kg) Optional Optional Extractant: aqua regia Lead (Pb) (mg/kg) Optional Optional Extractant: aqua regia Cadmium (Cd ) (mg/kg) Optional Optional Extractant: aqua regia Mercurium (Hg ) (mg/kg) Optional Extractant : aqua regia Sulphur (S ) (mg/kg) Optional Optional Extractant : aqua regia pH (H20 ) Optional Optional pH-electrode Electric conductivity (mS/m) Optional Optional EC-metre (EC) Member States are free to analyse more, all, or part of the optional parameters . II.7. Data transfer The Member States shall forward to the Commission for each plot this information in a standardized form ( see Annex VII, Form 4a, 4b, and 4c). No L 125/14 Official Journal of the European Communities 18 . 5 . 94 ANNEX V COMMON METHODS FOR THE FOLIAGE INVENTORY ON THE PERMANENT OBSERVATION PLOTS I. General remarks The inventory is to be carried out on all permanent observation plots . The first common inventory shall be completed before the summer of 1996 . Although it is ' recommended to carry out the foliage inventory in the indicated periods of summer 1995 and winter 1995/96 , it could be allowed that the inventory is split over two years . The inventory will be repeated on each individual plot in a two year interval . The following technical details are based on the results of the expert panel for foliar analysis of ICP forests . Reference is made to the manual ( 1993 ) prepared by this expert panel . II . Inventory methodology II . 1 . Date of sampling Deciduous species ( including larch ): sampling must be done when the new leaves are fully developed, and before the very beginning of the autumnal yellowing and senescence . Evergreen species : sampling must be done during the dormancy period. Member States are requested to define for each region, and inside each region for plains and mountains, the most convenient period for the sampling and analysis of the various species , and to keep to this period. II.2 . Selection of trees Every second year, at least five trees of each main species present in the plot are sampled. The number of trees needed for the sampling are selected in such a way that:  the trees are different from those used for the crown assessment, in order to avoid that successive samplings introduce loss of foliage,  in case the vitality assessment is restricted to the trees in the sub-plot , the trees for the foliage sampling shall be selected from the remaining part of the total plot . If no sub-plot is used the trees for sampling shall be selected from the trees in the buffer zone. In this case the trees selected for sampling in the buffer zone shall be given a special number ( see Annex VII),  the trees belong to the predominant and dominant classes ( forest with closed canopy) or to the trees with average height ± 20 % (forest with open canopy),  the trees are in the vicinity of the locations where soil samples were taken for anaylsis ; however care must be taken that the main roots of the sample trees have not been damaged by soil sampling,  the trees are representative of the mean defoliation level of the plot ( ± 5 % of the mean foliage loss ),  the trees are representative of the sanitary status of the plot . The same sample trees shall be sampled over the years; the trees must be numbered . For species with small crowns and too few needles (or leaves) per year , it is allowed ( but not recommended ) to alternate between two sets of five trees, when necessry to avoid damage to the sample trees . Each set mut respond to the above conditions. » Only trees of the main species of the Community are to be sampled ( see Annex VII, item 15 ). 18 . 5 . 94 Official Journal of the European Communities No L 125/15 Trees which are used for the sampling of foliage, shall be assessed on crown condition ( see Annex III), using the existing or the specially assigned numbers . II . 3 . General background information The following information shall be collected:  plot number,  data of sampling and analysis;  tree species . 11.4 . Selection and quantity of leaves and needles The trees in the plot cannot be felled, which may influence the sampling method of leaves or needles . It is important that sampled leaves or needles have developed in full light . Generally speaking the current year needles or leaves of evergreen species are most convenient for judging the nutrition level but, for a number of elements , comparing element concentration in older needles with that in current year needles may be interesting. The sampled leaves or needles must be taken from the upper third of crown, but not from the very first whorls in the conifers; in stands where the different whorls can be clearly identified, it is advisable to sample between the seventh and the 15th whorl . For deciduous species, sampling is done on current year leaves or needles . For evergreen species, sampling of both the current year needles or leaves and the second year needles or leaves (current + 1 ) is recommended. For all species it is necessary to take care that leaves or needles which are sampled are mature ones, especially for species which have several flushes per year (e.g. Pinus Halepensis, Pseudotsuga menziesii, Eucalyptus sp. Quercus sp., For Larix sp. and Cedrus sp. samples are taken of the short twigs of the previous year. In general sampling must be carried out in such a way that all the orientations are represented in the set of sample trees . If necessary it is allowed to sample different orientations on each tree of the sample set . In special sites with evident influence of one orientation (e.g. steep slopes or strong dominant wind ) only one orientation is sampled, which always has to be the same. In such cases, it is necessary to document the orientation . For the analysis of major elements and Fe, Mn, Zn, Cu, the recommended quantity is 30 grams of fresh needles or leaves for each sampled age class . Each country may decide to sample a larger quantity of leaf material , according to the need of its own analytical methods, or in order to conserve samples for the future. II . 5 . Means of sampling As trees cannot be felled, any convenient way of sampling, taking into consideration kind and size of stands etc ., is acceptable, provided that it does not lead to contamination of the sample, to heavy tree damage, or to risks for the sampling team. II . 6 . Pretreatment before sending the samples to the laboratories for analysis At least five trees of each main species present in the plot are sampled; the five samples are individually preserved in bags; for analysis, a composite sample is made by mixing equal quantities of each of the five samples ( in case the five trees are analysed individually, the mean value is calculated for each element). For broadleaves, it may be advisable to detach the leaves from the twigs (and even, in certain species , the small leaves from the axis ) bus this is not necessary for the conifer needles . The shoots of the current year and those of the second year are separated and preserved in separate bags. The use of No L 125/16 Official Journal of the European Communities 18 . 5 . 94 pierced high density polyethylene bags is recommended. If possible , samples are dried in a clean room and stored in a cool place in pierced polyethylene bags . Great care must be taken to clearly mark each sample (forest, number of plot, species, age of needles, etc .) before sending it to the laboratory for analysis . These identifications must be given outside the bag ( directly on the bag by indelible ink, or by clasping a label on the bag). It is recommended to repeat these identifications inside the bag on a paper label written with indelible ink . The label should be folded in order to avoid leaves or needle contamination by contact with ink. II.7 . Treatment before analysis The determination of the mass of 100 leaves or 1 000 needles, as well as the shoot mass, are recommended for the intensive and continuous surveillance on the permanent observation plots and the current year shoot . It is not necessary to cut the petioles of the leaves but in case of compound leaves it may be advisable to detach the small leaves from the axis if this has not been done in the forest . To avoid contamination, no powdered plastic gloves shall be used . It is not necessry to systematically wash the samples, but it may be advisable in regions with a high level of air pollution or near the sea. The samples shall be washed with water without any additions . Oven drying must be done at no more than 80 °C for at least 24 hours . The needles shall be removed from the twigs with the same precautions as for detaching the small leaves from their axis . Dry samples shall be ground in order to obtain a fine powder, as homogeneous as possible . There will always remain some fibres, depending on the tree species ; this is not a major inconvenience if they are small and if the powder is mixed carefully before taking samples for analysis . For Mn, Fe, Cu, Cd, A1 and Pb determination, it has to be assured that the grinder does not contaminate the samples . The grinder may be tested by grinding dried fibrous cellulose and analysing it for these elements before and after the grinding. II . 8 . Chemical analyses Only the total element concentration is determined. In the 'Manual on methodologies for leaf and needle sampling and analyses' prepared by the foliar expert panel of the ICP forests, the indicative methods for the analysis of the various foliar parameters are described . Each country is allowed to use its national methods . But is is necessary to compare the total element concentrations obtained by national methods with those certified on the reference standard samples. The foliage inventory will distinguish between mandatory and optional parameters (see list below). Parameters Mandatory parameters Optional parameters Nitrogen (N) Sodium (Na) Sulphur (S) Zinc (Zn ) Phosphorus (P ) Manganese (Mn) Calcium (Ca ) Iron (Fe ) Magnesium (Mg) Copper (Cu ) Potassium (K) Lead (Pb ) Aluminium (Al) Borium (B ) Member States are free to analyse more, all, or part of the optional parameters . II.9 . Data transfer The Member States shall forward to the Commission for each plot this information in a standardized form (see Annex VII, Form 5a, 5b, and 5c ). 18 . 5 . 94 Official Journal of the European Communities No L 125/17 ANNEX VI COMMON METHODS FOR INCREMENT CHANGE MEASUREMENTS ON THE PERMANENT OBSERVATION PLOTS I. General remarks The first measurement is to be carried out on all permanent observation plots in the period 1994 until 1996 . The measurement of the growth is divided into two parts :  periodic measurements on tree parameters,  tree ring analysis by means of increment cores and stem discs (optional). The periodic measurements will be repeated on each individual plot in the dormancy period 1999 to 2000 and will then be repeated in a five year interval . The sampling and analysis of increment cores and stem discs could be carried out once preferably during the installation or soon after. The following technical details are based on the results of the expert panel on increment of ICP forests . Reference is made to the manual prepared by this expert panel . The methodologies described here are inappropriate for maquis and similar vegetation types . II . Inventory methodology II . 1 . Date of measurements Measurements should be done during the dormancy period. 11.2 . Selection of sample trees In principle all trees in the total plot are to be monitored . In the case that the plot has many trees (e.g. dense stands), a sub-plot may have been defined to be used for the tree assessment (e.g. crown assessment and increment). In this case the trees in the sub-plot are to be monitored. The size of the sub-plot at the time of the inventory should be large enough to give reliable estimates for stand increment over the entire measurement period . The exact size of this sub-plot shall be determined and reported . 11 . 3 . Methods Periodic measurements Every five years, all trees in the ( sub-)plot are measured. Tree ring analysis ( increment cores and stem disc ) As the sampling of increment cores could influence other measurements these samples are taken from trees outside the plot . As trees for stem disc sampling have to be felled, the trees selected have to be so far away from the plot that no effects of this removal can affect the monitored trees in the plot. At the same time the sample trees shall be representative to the trees in the plot . Whenever possible, maximum use shall be made of trees felled during normal management operations . 11.4 . General background information The following information shall be collected:  plot number,  data of sampling and analysis ,  tree number . No L 125/18 Official Journal of the European Communities 18 . 5 . 94 II.5 . Parameters to be measured Mandatory parameters Optional parameters Periodic measurements Tree species Bark Diameter at breast height (DBH) Tree height Information on management Crown height operations Crown width Volume estimates Tree ring analysis Ring width History of the tree diameter under bark in five years intervals Basal area and volume estimates Member States are free to analyse more, or part of the optional parameters . Member States are allowed to use their own national system and methods . Suggested methods and details on measurements procedures are described in the 'Submanual on increment' prepared by the increment panel of the ICP forests . II.6 . Data transfer The Member States shall forward to the Commission for each plot this information in a standardized form (see Annex VII, Forms 6a, 6b, 6c and 6d). 18 . 5 . 94 Official Journal of the European Communities No L 125/19 ANNEX VII COMMON GUIDELINES FOR THE REPORTING OF THE RESULTS OF THE SURVEILLANCE ON THE PERMANENT OBSERVATION PLOTS AND THEIR INTERPRETATION I. General remarks The purpose of the network of permanent observation plots is to obtain detailed data on the evolution of forest ecosystems in the Community and to try to correlate the variation of environmental factors, especially atmospheric pollution, and the reaction of the forest ecosystems*, This purpose can only be reached by evaluating the results on the plot level . Comparison between the results of different permanent plots on regional or Community level will have to be done with great care. It is recommended that the validated data of each survey (or completed part) is submitted to the Commission as soon as the data become available, using the standardized forms in this Annex. Member States shall forward to the Commission the data collected from the different inventories carried out between 1991 and 1996 for each permanent plot together with an interpretation of the results per plot . By 31 December 1996, all data and the national interpretation shall be available at the Commission in a standardized form for further evaluation . The validated data from the inventories after 1996 will be forwarded to the Commission upon completion of the surveys, with new deadlines every five years (e.g. 31 December 2001 , 2006, etc.). In this Annex the detail on the submission of the inventory results and their interpretation are presented. II. General technical information for the submission of data II.l . Hardware requirements As medium for the data submission, the 3,5" floppy disk (DSDD or HD) has been selected. This floppy has become a worldwide standard and is cheap and durable. Diskettes of good quality are to be used. II.2 . Software requirements The diskettes are to be formatted on the appropriate density (DSDD = low density and HD = high density ), using DOS 2.1 or higher , and should be 100 % IBM compatible. All information on the ­ diskette shall be in ASCII characters . H.3 . Data files Each diskette (or set of diskettes) shall contain the plot and data files; the file with the summarized information of the plots (plot file ), and file(s ) with the inventoried results per survey (data files). Details on the names and the contents of these files are presented in Annex Vila . n .4 . Example on diskette On request a diskette with an example of the structure and contents of the files can be supplied. No L 125/20 Official Journal of the European Communities 18 . 5 . 94 ANNEX Vila SUBMISSION OF DATA PER PERMANENT PLOT IN A DIGITAL FORMAT Review of file names per survey In the Annexes before, the details have been desribed of the inventory methods . After assessment , sampling/analysis, validation and evaluation, the data are to be submitted to the Commission in a standardized form. In this Annex the standardized form for each assessment is defined. For each assessment the validated data are to be presented in one or more files with a standard format . Assessment Annex Frequency File name(s ) Installation I Once XXGENER.PLT Crown assessment III Yearly XX1995.PLT,XX1995.TRE Soil inventory IV Five or XX1995.PLS,XX1995.SOM,XX1995.SOO 10 yearly Foliage inventory V Two yearly XX1995.PLF,XX1995.FOM,XX1995.FOO Increment VI Five yearly XX1995.PLI,XX1995.IPM,XX1995.IRA,XX1995.IEV Each file name consists of the two letter country code ( represented by the XX in the list of names), followed by the year of assessment ( in the example 1995 ) or Gener when the information is given once, the dot (.) and in the extension a three letter code. This three letter code for the plot files consists of the letters PL and the first letter of the assessment Soil , Foliage and Increment . This three letter code for the data files consists of two (or one) letter(s ) for FOliage SOil or Increment and one ( or two) letter(s ) to indicate Manadatory, Optional or the different parts of the increment assessment . In case the data handling for the plots of the 16 x 16 km is done at the same place this could create confusion, as similar file names are used. In this case the year codes in the abovementioned file names could be increased with 1 000 (e.g.XX2995.SOM). 18 . 5 . 94 Official Journal of the European Communities No L 125/21 Form la XXGENER.PLT Contents offile with the information on plot level to be completed during installation (See Annex I) Yield Observations § Main tree species Sequence 1-4 Country 6-7 Obser ­ vation plot number 9-12 Latitude coordinate (+DD MM SS) 14-20 Longitude coordinate (+DD MM SS) 22-28 Altitude 30-31 Orien ­ tation 33 Installation date (DD MM YY) 35-40 Total plot size (ha) 42-47 Number of trees in plot 49-52 Size of sub-plof (ha) 54-59 « o J § cd &gt; i &lt;u jei-62 64-66 68-70 72-82 1 2 3_ 4 5_ 6 7 8^ 9 1 0 Column See explanatory notes 1- 4 Sequence number of plots (1 to 9 999 ) 6- 7 Country code (France = 01 , Belgium = 02, etc.) ( 1 ) 9-12 Observation plot number (maximum 9 999 ) (2 ) 14-20 Latitude in + DDMMSS (e.g. + 50 58 52 ) (4 ) 22-28 Longitude in (+ or -) DDMMSS (e.g. + 03 55 31 ) (4 ) 30-31 Altitude (in 50 metre classes from 1 to 51 ) ( 7 ) 33 Orientation (N = 1 , NE = 2, etc.) (8 ) 35-40 Installation date in DDMMYY (3 ) 42-47 Total plot size ( in 0,0001 ha ) "( 11 ) 49-52 Number of trees in total plot ( 12 ) 54-59 Size of sub-plot ( in 0,0001 ha ) ( 11 ) 61-62 Mean age of dominant storey ( in 20 year classes from 1 to 8 ) ( 9 ) 64-66 Main tree species ( 15 ) 68 Yield estimate  absolute ( 13 ) 70 Yield estimate  relative ( 13 ) In the last column a remark on the plot can be included : 72-82 Other observations (word ) ( 99 ) No L 125/22 Official Journal of the European Communities 18 . 5 . 94 Form lb Other observations on the plots of the intensive monitoring of the forest ecosystems D D M M S S D D M M Y Y Date of instalation :Latitude: Longitude: Alitude: Country: Plot number: Main species : Nearby meteorologic station and/or other monitoring or observation plots (history or active) Name/number Latitude (* ) Longitude (*) Information type Information obtained during installation Description of forest during installation: (mixtures, storeys, game, regeneration, etc .) History of forest management before installation of plot (establishment, thinning, fertilization, etc .) year Information obtained during years of monitoring History of forest management after installation of plot (thinnings, fertilization, littter raking, etc .) Year Activity Details (quantities, % ) (*) See for description and codes the explanatory part of Annex Vila . 18 . 5 . 94 Official Journal of the European Communities No L 125/23 Form 3a XX1993.PLT Contents of file with the information on plot level to be used with the crown assessment (see Annex III) Sequence 1-4 Country 6-7 Observation plot number 9-12 Assessment date (D D M M Y Y) 14-19 Latitude coordinate (+ D D M M S S ) 21-27 Longitude coordinate (+ D D M M S S ) 29-35 Altitude 37-38 Mean age 40-41 Observations 43-53 l 2 3 4 5 6 7 8 9 | 1 I 0 | Column See explanatory notes 1- 4 Sequence number of plots (1 to 9 9 9 9 ) 6- 7 Country code (France = 01 , Belgium = 02 , etc.) ( 1 ) 9-12 Plot number (maximum 9999 ) (2 ) 14-19 Date of assessment ( 3 ) 21-27 Latitude in + DDMMSS (e . g . +50 58 52 ) (4 ) 29-35 Longitude in (+ or -) DDMMSS (e . g . +03 55 31 ) (4 ) 37-38 Altitude ( in 50 metre classes form 1 to 51 ) ( 7 ) 40-41 Mean age of dominant storey ( in 20 year classes from 1 to 8 ) ( 9 ) In the last column a remark on the plot can be included: 43-53 Other observations (word) ( 99 ) No L 125/24 Official Journal of the European Communities 18 . 5 . 94 Form 3b XX1993.TRE Contents of file with the information on tree level to be used with the crown assessment (see Annex III) Sequence 1-5 Observation plot number 7-10 Assessment date (D D M M Y Y) 12-17 Tree # 19-22 Species 24-26 Defoliation 28-30 Dis ­ co- lour ­ ation 32 Easily identifiable causes of damage T1 T2 T3 T4 T5 T6 T7 T8 34-48 Identification of damage type 50-55 Other observations 57-67 l 2 3 4 5 6 7 8 9 10 Column See explanatory notes 1- 5 Sequence number of trees (1 to 99 999 ) 7-10 Plot number (maximum 9 9 9 9 ) (2 ) 12-17 Date of survey in DD MM YY (e.g. 220690) ( 3 ) 19-22 Tree number ( as marked during installation ) ( 14 ) 24-26 Species ( 001 to 199 ) ( 15 ) 28-30 Defoliation ( 0, 5 , 10, 15 , 20, ..., 95 , 100 % ) ( 16 ) 32 Discolouration ( 0, 1 , 2 , 3 or 4 ) ( 17) 34 (*) Damaged caused by: game and grazing (1 = Yes ) ( 18 ) 36 (*) Damaged caused by: insects (1 = Yes) ( 18 ) 38 (*) Damaged caused by: fungi (1 = Yes ) ( 18 ) 40 (*) Damaged caused by: abiotic agents (1 = Yes) ( 18 ) 42 (*) Damaged caused by: direct action of man (1 = Yes ) ( 18 ) 44 (*) Damaged caused by: fire (1 = Yes ) ( 18 ) 46 (*) Damaged caused by: known local/regional pollutant (1 = Yes ) ( 18 ) 48 (*) Other damage (1 = Yes ) ( 18 ) 50-55 (*) Identification of damage type (name) ( 19 ) 57-67 Other observations (word) (20 ) !*) Leave blank if no damage has been observed . 18 . 5 . 94 Official Journal of the European Communities No L 125/25 Form 4a XX1993.PLS Contents of reduced plot file to be used in combination with the forest soil inventory (see Annex IV) Sequence 1-4 Country 6-7 Observation plot number 9-12 Date (D D M M Y Y) 14-19 Latitude coordinate (+ D D M M S S ) 21-27 Longitude coordinate (+ D D M M S S) 29-35 Altitude 37-38 Soil unit 40-42 Water 44 Hu ­ mus 46 Observations 48-58 l 2 3 4 5 6 7 '8 9 1 0 1 1 1 2 1 3 1 4 1 5 1 6 1 7 1 8 1 9 2 0 2 1 2 2 2 3 2 4 Column See explanatory notes 1- 4 Sequence number of plots (1 to 9 999 ) 6- 7 Country code (France = 01 , Belgium = 02, etc.) ( 1 ) 9-12 Plot number (maximum 9 999 ) ( 2 ) 14-19 Date of sampling in DD MM YY (e . g . 22 06 90 ) ( 3 ) 21-27 Latitude in + DD MM SS (e.g. + 50 58 52 ) (4 ) 29-35 Longitude in (+ or -) DD MM SS (e.g. + 03 55 31 (4 ) 37-38 Altitude (in 50 metre classes from 1 to 51 ) ( 7 ) . 40-42 Soil unit ( 101 to 253 ) ( 10 ) 44 Water availability ( insufficient = 1 , sufficient = 2, excessive = 3 ) (5 ) 46 Humus type (mull = 1 , moder = 2, etc.) ( 6 ) In the last column a remark on the plot can be included : 48-58 Other observations (word ) . ( 99 ) No L 125/26 Official Journal of the European Communities 18 . 5 . 94 Form 4b XX1993.SOM Contents of file with soil analysis information (mandatory) N P K Ca Mg BCE ACE CEC ObservationsBaseSatSequencenumber Obser ­vationplot number Horizon Date ofanalysis(dd mm yy) pH(CaCl2) (g/kg)C_Org (kg/m ²)OrgLay 1 (cmol+/kg)Ac-Exc(g/kg) (mg/kg) (mg/kg) (mg/kg) j (cmol+/kg) (cmol+/kg) (cmol+/kg) % 1-5 7-10 12-14 16 18-23 25-27 29-31 33-36 38-40 42-45 47-50 52-55 57-59 61-63 65-67 69-72 74-77 79-82 84/85 87-97 O S A M |0 1 2 3 4 5 6 7 8 H 0 0 0 M 0 5 1 M 5 1 1 M0 1 9 M 1 2 0 M 2 4 M 4 8 |9|9|9|9|9||9[9|9|9||m|4|8 || 2 9 . 9 999 99 .9 999 9999 9999 9999 999 999 999 99 . 9 99 . 9 99 . 9 99 Maximumvalue (**) The first line ( line #0 ) is used to indicate what sampling analysis method (SAM) has been used . Indicate for each parameter what analysis method has been used : 0 = No deviation from approved method 1 = Analysed according to alternative method (*) 9 = Recomputed data (*) 1-5 Sequence number (1 to 99 999 ) 7-10 Observation plot number (maximum: 9 999 ) (2 ) 12-14 Level Code for depth level (H, O, M05, M51 , M01 , M12, M24, M48 ) (21 ) 16 Sample code Code for sampling analysis method (0 = approved method, (22 ) 1 = as advised, 2-8 = any subsequent sub-samples, 9 = recalculated ) (*) 18-23 Date Date of analysis (ddmmyy) ( 3 ) Mandatory file Parameters Units {***) H/O Min Approved method Remarks 25-27 pH(CaCl2) Mandatory Mandatory pH-electrode 29-31 C_org (g/kg ) Mandatory Mandatory Dry combustion 33-36 N (g/kg ) Mandatory Mandatory Dry combustion 38-40 P (mg/kg ) Mandatory Extractant : aqua regia 42-45 K (mg/kg ) Mandatory Extractant : aqua regia 47-50 Ca (mg/kg) Mandatory Extractant : aqua regia 52-55 Mg (mg/kg) Mandatory Extractant : aqua regia 57-59 OrgLayer (kg/m2 ) Mandatory Volume dry-weight 61-63 CaCO3 (g/kg) Mandatory Calcimeter ( if pH CaCl2 &gt; 6 ) 65-67 Ac-Exc (cmol+/kg ) Mandatory Titration Exchangeable acidity 69-72 BCE (cmol+/kg ) Mandatory Extractant : BaCl2 Base cations exchangeable 74-77 ACE (cmol+/kg) Mandatory Extractant : BaCl2 Acid cations exchangeable 79-82 CEC (cmol+/kg) Mandatory Bascomb Cation exchange capacity 84-85 BaseSat % Mandatory LabexL8703-26-1-1 87-97 Observation Words Blank = not required . (*) Methods and recomputations that have been used shall be described in detail in an annex to the soil condition report. (**) Maximum values are used when the actually registered value is equal or higher than the maximum value. When the actual registered value is below the minimum value that could be entered, the minimum value shall be used. If no quantity could be measured ( i.e. below detection limits ) a special code -1 (minus 1 ) will be used . When no analysis has been carried out for this parameter a zero or blank shall be used. (***) Based on oven-dry weight. F o rm 4c X X 19 93 .S O O Co nt en ts of fil e w ith so il an al ys is in fo rm at io n (o pt io na l) D at e of an al ys is B C E A C E C E C Horizon CaCO , N a A 1 F e C r N i M n Z n C u P b Cd J H g S pH(H20) E C BaseSat P C a M g . K O bs er va ti on s Sequencenumber Plotnumber Samplecode( 0,1,2 ) ( cmol+ / kg)Ac_Exc (d dm m yy ) (g/ kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) (mS /m) ( cmol+ / kg) ( cmol+ / kg) ( cmol+ / kg) % (mg / kg ) (mg / kg ) (mg / kg ) (mg / kg ) 1-5 | | 7-10 |l2- 14| N | 18-2 3 [25 -27 |29 -32 I | 34- 38 |I 40- 44 I |46 -48j |50- S2| |54 -57 [59 -61 [63- 651 I67- 69| [71 -73 |75 -78 I8 0-83 | [85 -87 m m I92 -94 96-9 9I 10 1- 10 4 1106 -109 1111/ 12 11 4-1 16 11 8- 12 1 11 23 -1 26 12 8- 13 1 13 3- 14 3 n m 0 1 2 3 4 5 6 7 8 H 0 0 0 M 05 1 M 5 1 1 M O I 9 M 1 2 0 M 24 M 4 8 18 . 5 . 94 Official Journal of the European Communities No L 125/27 9|9| 9|9| 9||9 |9|9 |9||M |4|8 ||2 ^ Wp W9 MM 99 9M 9I9 99 99 99 9 9 99 99 99 99 99 99 99 9. 99 . 9 99 99 99 .9 99 99 99 9. 99 9. 9 9 9. 99 99 99 9 9 99 99 99 [99 99 M ax im um va lu e (* *) Th e fir st lin e (li ne # 0) is us ed to in di ca te w ha ts am pl in g an aly sis m eth od (S AM )h as be en us ed . In di ca te fo re ac h pa ra m et er w ha ta na ly sis m et ho d ha s be en us ed : 0 = N o de vi at io n fro m ap pr ov ed m et ho d 1 = An aly se d ac co rd in g to al te rn at iv e m et ho d (* ) 9 = Re co m pu te d da ta (* ) 1- 5 Se qu en ce nu m be r (1 to 99 99 9) 7- 10 Ob se rv ati on pl ot nu m be r (m ax im um :9 99 9) (2 ) 12 -1 4 Le ve l Co de fo r de pt h lev el (H ,O ,M 05 ,M 51 ,M 01 ,M 12 ,M 24 ,M 48 ) (2 1) 16 Sa m pl e co de Co de fo r sa m pl in g an aly sis m eth od (0 = ap pr ov ed m et ho d, (2 2) 1 = as ad vi se d (* ), 9 = re ca lc ul at ed )( *) 18 -2 3 Da te D at e of an aly sis (d d m m yy ) (3 ) (c on tin ue d on ne xt pa ge ) O pt io na l fil e Pa ra m et er s U ni ts (* ** ) H /O M in A pp ro ve d m et ho d Re m ar ks 25 -2 7 C aC 03 (g/ kg ) O pt io na l A FN O R X 31 -1 05 (if pH Ca Cl 2 &gt; 6) 29 -3 2 N a (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 34 -3 8 A1 (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 40 -4 4 Fe (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 46 -4 8 Cr (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 50 -5 2 N i (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 54 -5 7 M n (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 59 -6 0 Zn (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 63 -6 5 Cu (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 67 -6 9 Pb (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 71 -7 3 Cd (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 75 -7 8 H g (m g/ kg ) O pt io na l 80 -8 3 S (m g/ kg ) O pt io na l O pt io na l Ex tra ct an t: aq ua re gi a 85 -8 7 pH (H 20 ) O pt io na l O pt io na l pH -e le ct ro de 89 -9 0 EC (m S/ m ) O pt io na l O pt io na l EC -m et er 92 -9 4 A c- Ex c (cm ol +/k g) O pt io na l Ti tra tio n Ex ch an ge ab le ac id ity 96 -9 9 BC E (cm ol+ /k g) O pt io na l Ex tra ct an t: Ba Cl 2 Ba se ca tio ns ex ch an ge ab le 10 1- 10 4 AC E (cm ol +/k g) O pt io na l Ex tra ct an t: Ba Cl 2 A ci d ca tio ns ex ch an ge ab le 10 6- 10 9 CE C (cm ol +/k g) O pt io na l Ca tio n ex ch an ge ca pa ci ty 11 1- 11 2 Ba se Sa t % O pt io na l 11 4- 11 6 P (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 11 8- 12 1 Ca (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 12 3- 12 6 M g (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 12 8- 13 1 K (m g/ kg ) O pt io na l Ex tra ct an t: aq ua re gi a 13 3- 14 3 O bs er va ti on W or ds No L 125/28 Official Journal of the European Communities 18 . 5 . 94 Bl an k = no t re qu ire d. M et ho ds an d re co m pu ta tio ns th at ha ve be en us ed sh all be de sc rib ed in de tai li n an an ne x to th e so il co nd iti on re po rt. M ax im um va lu es ar e us ed wh en th e ac tu all y re gi ste re d va lu e is eq ua lo rh ig he rt ha n th e m ax im um va lu e. W he n th e ac tu al re gi ste re d va lu e is be lo w th e m in im um va lu e th at co ul d be en te re d, th e m in im um va lu e sh all be us ed .I fn o qu an tit y co ul d be m ea su re d (i. e. be lo w de tec tio n lim its )a sp ec ial co de -1 (m in us 1) wi ll be us ed .W he n no an aly sis ha s be en ca rri ed ou tf or th is pa ra m et er a ze ro or bl an k sh all be us ed . iB as ed on ov en -d ry we ig ht . 18 . 5 . 94 Official Journal of the European Communities No L 125/29 Form 5a ­ XX1993.PLF Contents of reduced plot file to be used in combination with the survey of chemical content of needles and leaves (see Annex V) Sequence 1-4 Country 6-7 Observation plot number 9-12 Date (D D M M Y Y) 14-19 Latitude coordinate (+ D D M M S S ) 21-27 Longitude coordinate (+ D D M M S S ) 29-35 Altitude 37-38 Observations 40-50 i 2 3 4 5 6 7 8 9 1 0 1 1 1 2 1 3 1 4 1 5 1 6 1 7 1 8 1 9 2 0 2 1 2 2 2 3 . 2 4 Column See explanatory notes 1- 4 Sequence number of plots (1 to 9 999 ) 6- 7 Country code (France = 01 , Belgium = 02, etc.) ( 1 ) 9-12 Plot number (maximum 9 999 ) (2 ) 14-19 Date of sampling in DD MM YY (e . g. 220690) ( 3 ) 21-27 Latitude in + DD MM SS (e.g. +505852 ) (4 ) 29-35 Longitude in (+ or -) DD MM SS (e . g. +035531 ) (4 ) 37-38 Altitude (in 50 metre classes from 1 to 51 ) (7) In the last column a remark on the plot can be included: 40-50 Other observations (word ) ( 99 ) F o rm 5b X X 19 93 .F O M Co nt en ts of fil e w ith fo lia ra na ly si s in fo rm at io n (m an da to ry ) Se qu en ce nu m be r 1 -5 O bs er ­ va ti on pl ot nu m be r 7 -1 0 Sa m pl e nu m be r 1 2 -1 6 D at e of an al ys is (d d m m yy ) 1 7 -2 2 | N um be ro fs am pl ed tre es I M as s of 10 0 le av es (g ) 4 9 -5 2 M as s o f 10 00 ne ed le s (g ) 5 4 -5 7 S ho ot m a s s (g ) 5 9 -6 2 N S P C a M g K O bs er va ti on s # 1 2 4 -2 7 # 2 2 9 -3 2 # 3 3 4 -3 7 # 4 3 9 -4 2 # 5 4 4 -4 7 (m g/ g) 6 4 -6 8 (m g/ g) 7 0 -7 4 (m g/ g) 7 6 -7 9 (m g/ g) 8 1 -8 5 (m g/ g) 87 -9 1 (m g/ g) 9 3 -9 7 9 9 -1 0 9 1 2 3 4 5 6 7 8 9|9 |9|9 |9|[ 9|9 [9} 9|| l|9j 9|. |l||3 jl| l|2l 9|5 ||9| 9|9 |9|| 9|9 |9|9 l|9j 9|9 |9|[ 9|9 |9l9 |l9l 9|9 |9|| 9|9 |9l9 ||9| 9|9 |9|| 9|9 |9|9 |[9} 9f. |9|9 j|9| 9|. |9|9 |[9| .|9 |9|| 9|9 |.|9 |9[| 9|9 |.|9 |9j| 9|9 |.|9 [9 M ax im um va lu e (* ) No L 125/30 Official Journal of the European Communities 18 . 5 . 94 1- 5 Se qu en ce nu mb er (1 to 99 99 9) Se e ex pl an ato ry no tes 7- 10 O bs er va tio n pl ot nu m be r (m ax im um 9 99 9) (2 ) 12 -1 6 Sa m pl e nu m be r Tr ee sp ec ies (C od e fro m 1 to 19 9) an d lea ve s ty pe (0 = cu rre nt ,1 = cu rre nt + 1) (2 3) 17 -2 2 Da te of an aly sis Da te of an aly sis (D D M M Y Y ) ¢ (3 ) 24 -2 7 Tr ee nu m be r #1 N um be r of fir st tre e in sa m pl e (2 4) 29 -3 2 Tr ee nu m be r #2 Nu m be r of se co nd tre e in sa m pl e (2 4) 34 -3 7 Tr ee nu m be r #3 N um be r of th ird tre e in sa m pl e (2 4) 39 -4 2 Tr ee nu m be r# 4 N um be r of fo ur th tre e in sa m pl e (2 4) 44 -4 7 Tr ee nu m be r #5 N um be r of fif th tre e in sa m pl e (2 4) 49 -5 2 M as s of 10 0 lea ve s M as s of 10 0 cu rre nt ye ar lea ve s (2 5) 54 -5 7 M as s of 10 00 ne ed les M as s of 1 00 0 cu rre nt ye ar or 1 00 0 cu rre nt + 1 ye ar ne ed le s (2 5) 59 -6 2 Sh oo tm as s M as s of sh oo tm as s (2 6) M an da to ry fil e Pa ra m et er s U ni ts (* *) 64 -6 8 N m g/ g 70 -7 4 S m g/ g 76 -7 9 P m g/ g 81 -8 5 Ca m g/g 87 -9 1 M g m g/ g 93 -9 7 K m g/ g 99 -1 09 O bs er va ti on - W or ds Th os e pa ra m et er s ha ve to be fil led in on ce fo r th e cu rre nt ne ed les an d lea ve s an d on ce fo r th e cu rre nt + 1 ne ed le s. Fo rL ar ix sp .a nd Ce dr us sp .s am pl es ar e ta ke n of th e sh or tt wi gs of th e pr ev io us ye ar . (*) M ax im um va lu es ar e us ed wh en th e ac tu all y re gi ste re d va lue is eq ua lo r hi gh er th an th e m ax im um va lu e. W he n th e ac tu al re gi ste re d va lu e is be lo w th e m in im um va lu e th at co ul d be en ter ed ,t he m in im um va lu e sh all be us ed .I fn o qu an tit y co ul d be m ea su re d (i. e. be lo w de tec tio n lim its )a sp ec ial co de -1 (m in us 1) wi ll be us ed .W he n no an aly sis ha s be en ca rri ed ou tf or th is pa ra m et er a ze ro or bl an k sh all be us ed . (* *) By re fe re nc e at 10 5 °C dr ie d m at er ia l. 18 . 5 . 94 Official Journal of the European Communities No L 125/31 Form 5c XX1993.FOO Contents offile withfoliar analysis information (optional) Sequence number 1-5 Obser ­ vation plot number 7-10 Sample number 12-16 Date of analysis (dd mm yy) 18-23 Na (Ã ¼g/g) 25-30 Zn ( µg/g) 32-36 Mn ( µg/g) 38-43 Fe ( µg/g) 45-49 Cu ( µg/g) 51-55 Pb ( µg/g) 57-60 Al ( µg/g) 62-66 B ( µg/g) 68-72 Observations 74-84 ]_ 2 3 4 5 6 7, ?i j9[9|9|9|9||9|9|9|9 |[ 1 9 9 | . 1 1||3 | 1 1 1 12[9[5||9|9|9|9[9|9 99999 999999 999 9 99.99 9 9 . 9 9 9 999 99999 Maximum value (*) See explanatory  notes 1-5 Sequence number (1 to 99 999 ) 7-10 Observation plot number (maximum 9 999) (2 ) 12-16 Sample number Tree species (code from 1 to 199 ) and leaves type (0 = current, 1 = current + 1 ) (23 ) 18-23 Date Date of analysis (DDMMYY) ( 3 ) (Optional file ) Parameters Units (**) 25 30 Na µg/g 32 36 Zn ^g/g 38 43 Mn µg/g 45-49 Fe µg/g 51 55 Cu µg/g 57-60 Pb jAg/g 62-66 A1 µg/g 68 72 B [Ag/g 74-84 Observation Words For Larix sp. and Cedrus sp. samples are taken of the twigs of the previous year . H Maximum values are used when the actually registered value is equal or higher than the maximum value . When the actual registered value is below the minimum value that could be entered , the minimum value shall be used. If no quantity could be measured ( i . e. below detection limits) a special code - 1 (minus 1 ) will be used . When no analysis has been carried out for this parameter a zero or blank shall be used . (**) By reference at 105 °C dried material. No L 125/32 Official Journal of the European Communities 18 . 5 . 94 Form 6a XX1993 .PLI Contents of reduced plotfile to be usedfor increment (see Annex VI) Sequence 1-4 Country 6-7 Observation plot number 9-12 Assessment date (DD MM YY) 14-19 Latitude coordinate (+ DD MM SS ) 21-27 Longitude coordinate ( ± DD MM SS) 29-35 Total plot size (ha) 37-42 Number of trees in total plot 44-48 Sample plot size (ha) 50-55 Observations 57-67 1 2 3 4 ^ 5_ 6 r £ 9_ ho Column See explanatory notes , 1- 4 Sequence number of plots (1 to 9 999 ) 6- 7 Country code (France = 01 , Belgium = 02, etc .) ( 1 ) 9-12 Plot number (maximum 9 999 ) (2 ) 14-19 Date of observation in DD MM YY (e.g. 22 06 94 ) ( 3 ) 21-27 Latitude in + DD MM SS (e.g. + 50 10 27) (4) 29-35 Longitude in + or - DD MM SS (e.g. - 01 15 32 ) (4) 37-42 Total plot size in hectares (maximum 9,9999 hectares) ( 11 ) 44-48 Number of trees in total plot ( 12 ) 50-55 Sample plot size in hectares (maximum 9,9999 hectares) ( 11 ) 57-67 Other observations (word) ( 99 ) j No L 125/3318 . 5 . 94 Official Journal of the European Communities Form 6b XX1993.IPM Contents offile with increment information - periodic measurements Mandatory Optional Sequence 1-4 Plot number 6-9 Tree number 11-14 Species 16-18 Diameter (cm) 20-24 Diameter 2 (cm) 26-30 Bark (cm) 32-34 Height (m) 36-39 Tree volume (m3) 41-46 Crown length (m) 48-51 Crown width (m) 53-56 Observations 58-68 i 2_ L 4 5 6_ 7 8 9 m Column See explanatory notes 1- 4 Sequence number records (1 to 99 999 ) 6- 9 Plot number (maximum 9 999 ) (2 ) 11-4 Tree number ( 14 ) 16-18 Species ( 001 to 199 ) ( 15 ) 20-24 Diameter (maximum 999,9 cm) (27 ) 26-30 Diameter (maximum 999,9 cm)* (27 ) 32-34 Bark (maximum 9,9 cm) (28 ) 36-39 Height rounded off to nearest 0,5 metres (maximum 99,5 m) (29 ) 41 46 Tree volume (maximum 9? 999 m3 ) ( 30 ) 48-51 Crown length rounded off to neares 0,5 metres (maximum 99,5 m) ( 31 ) 53-56 Crown width rounded off to nearest 0,5 metres (maximum 99,5 m) ( 32 ) 58-68 Other observations (word ) Mandatory Optional Remarks Mandatory Mandatory Mandatory Mandatory Mandatory (*) Optional Optional Optional Optional Optional Optional (*) Mandatory when calipers are used F o rm 6c X X 19 93 .I R A Co nt en ts of fil e of in cr em en ti nf or m at io n - rin g an al ys is an d ste m di sc an al ys is (o pt io na l) Se qu enc e Plo t Tre e Sp eci es DB Ht (o. b.) Di am ete r*( Di am ete r*t 5 Di am ete r'^ |() Di am ete r*t _15 Di am ete r*t 20 Di am ete r*t 23 Di am ete r't 30 Di am ete r*( 35 Di am ete r*t 40 Di am ete r*t 45 Di am ete r*t 5() Ob ser va tio ns nu m be r (R /D ## #) (c m ) (c m ) (c m ) 1- 4 6- 9 11 -1 4 16 -1 8 20 -2 4 26 -3 0 32 -3 6 38 -4 2 44 - 48 50 -5 4 56 - 60 62 - 66 68 -7 2 74 -7 8 80 - 84 86 -9 0 92 -1 02 1 2_ 3_ 4 5_ 6_ 1 8_ 9_ 1 0 No L 125/34 Official Journal of the European Communities 18 . 5 . 94 DB H t( o. b. ) D ia m et er br ea st he ig ht ov er ba rk in ye ar of as se ss m en t (= t) D ia m et er *t D ia m et er br ea st he ig ht un de r ba rk in ye ar of as se ss m en t (= t) Co lu m n Se e ex pl an at or y n o te s 1 to 4 Se qu en ce nu m be r (1 to 99 99 9) 6 to 9 Pl ot nu m be r (m ax im um 9 99 9) (2 ) 11 to 14 Tr ee nu m be r w ith in iti al R fo r rin g an al ys is an d D fo r di sk sa m pl in g (2 4) 16 to 18 Sp ec ies (0 01 to 19 9) (1 5) 20 to 24 A ct ua l D BH ov er ba rk (m ax im um 99 9, 9 cm ) (2 7) 26 to 30 A ct ua l di am et er un de r ba rk (m ax im um 99 9, 9 cm ) (3 3) 32 to 36 D ia m et er un de r ba rk fiv e ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 38 to 42 D ia m et er un de r ba rk 10 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 44 to 48 D ia m et er un de r ba rk 15 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 50 to 54 D ia m et er un de r ba rk 20 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 56 to 60 D ia m et er un de r ba rk 25 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 62 to 66 D ia m et er un de r ba rk 30 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 68 to 72 D ia m et er un de r ba rk 35 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 74 to 78 D ia m et er un de r ba rk 40 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 80 to 84 D ia m et er un de r ba rk 45 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 86 to 90 D ia m et er un de r ba rk 50 ye ar s ag o (m ax im um 99 9, 9 cm ) (3 3) 92 to 10 2 O th er ob se rv at io ns (w or d) F o rm 6d X X 19 93 .I E V Co nt en ts of ev al ua te d da ta on in cr em en t( op tio na l) Per iod ic me asu rem ent s Rin ga nal ysi sa nd ste m dis ca nal ysi s Thinning Thinning Thinning B as al ar ea / Plo tt  15 V ol um e/ Plo tt  15 Thinning Thinning Se qu en ce Pl ot Tr ee s/ Ba sa la re a/ Vo lum e/ Ba sa la re a/ Vo lum e/ nu m be r pl ot plo t plo t plo t plo t (m 2/p lot ) (m 3/p lot ) (m 2/p lot ) (m 3/ plo t) . 1- 4 6 -9 11 -1 4 16 -2 0 22 -2 6 28 -3 2 34 -3 8 B as al ar ea / Plo tt- 5 (m 2/p lot ) 4 2 -4 6 V ol um e/ plo tt _g (m '/p lot ) 4 8 -5 2 B as al ar ea / P,o tt- 10 (m 2/p lot ) 5 6 -6 0 V ol um e/ P'o t.- 10 (m '/p lot ) 6 2 -6 6 B as al ar ea / Plo tt- 20 (m 2/p lot ) 8 4 -8 8 V ol um e/ Plo tt- 20 (m '/p lot ) 9 0 -9 4 B as al ar ea / plo t( 25 (m 3/ plo t) 9 8 -1 0 2 V ol um e/ P,0 tt- 25 (m '/p lot ) 1 0 4 -1 0 8 O bs er va tio ns 1 1 0 -1 2 0 (Y /N ) 4 0 (Y /N ) 54 (Y /N ) 68 (m 2/p lot ) 7 0 -7 4 (m '/p lot ) 7 6 -8 0 (Y /N ) 82 (Y /N ) 96 2 3 4 5 6 7 8 9 1 0 18 . 5 . 94 Official Journal of the European Communities No L 125/35 Se e ex pl an at or y n o te s (2 ) (1 2) (3 4) (3 5) (3 4) (3 5) (3 6) (3 4) (3 5 ) (3 6) (3 4) (3 5) (3 6) (3 4 ) (3 5 ) (3 6) (3 4) (3 5) (3 6) (3 4) (3 5) Ev al ut io n of Ev al ua tio n of rin g an d pe rio di c m ea su re m en ts ste m di sc sa m pl es O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l O pt io na l C ol um n 1 to 4 Se qu en ce nu m be r 6 to 9 Pl ot nu m be r (m ax im um 9 99 9) 11 to 4 Nu m be r of tre es pe rp lo t( m ax im um 9 99 9 tre es /p er pl ot ) 16 to 20 Ba sa la re a pe r pl ot (m ax im um 99 9, 9 m 2/p lo t) 22 to 26 Vo lu m e pe r pl ot (m ax im um 99 9, 9 m 3/p lo t) 28 to 32 Ba sa la re a pe r pl ot (m ax im um 99 9, 9 m 2/p lo t) 34 to 38 Vo lu m e pe r pl ot (9 99 ,9 m 3/p lo t) 40 Th in ni ng be tw ee n no w an d fiv e ye ar s ag o (Y es = 1, no = 0) 42 to 46 Ba sa la re a pe r pl ot fiv e ye ar s ag o (m ax im um 99 9, 9 m 2/p lo t) 48 to 52 Vo lu m e pe r pl ot fiv e ye ar s ag o (m ax im um 99 9, 9 m 3/p lo t) 54 Th in ni ng be tw ee n fiv e an d 10 ye ar s ag o (Y es = 1, no = 0) 56 to 60 Ba sa la re a pe r pl ot 10 ye ar s ag o (m ax im um 99 9, 9 m 2/p lo t) 62 to 66 Vo lu m e pe r pl ot 10 ye ar s ag o (m ax im um 99 9, 9 m 3/p lo t) 68 Th in ni ng be tw ee n 10 an d 15 ye ar s ag o (Y es = 1, no = 0) 70 to 74 Ba sa la re a pe rp lo t 15 ye ars ag o (m ax im um 99 9, 9 m 2/p lo t) 76 to 80 Vo lu m e pe rp lo t 15 ye ar s ag o (m ax im um 99 9, 9 m 3/p lo t) 82 Th in ni ng be tw ee n 15 an d 20 ye ar s ag o (Y es = 1, no = 0) 84 to 88 Ba sa la re a pe r pl ot 20 ye ar s ag o (m ax im um 99 9, 9 m 2/p lo t) 90 to 94 Vo lu m e pe rp lo t2 0 ye ar s ag o (m ax im um 99 9, 9 m 3/p lo t) 96 Th in ni ng be tw ee n 20 an d 25 ye ar s ag o (Y es = 1, no = 0) 98 to 10 2 Ba sa la re a pe r pl ot 25 ye ar s ag o (m ax im um 99 9, 9 m 2/p lo t) 10 4 to 10 8 Vo lu m e pe r pl ot 25 ye ar s ag o (m ax im um 99 9, 9 m 3/ pl ot ) 11 0 to 12 0 O th er ob se rv at io ns (w or d) No L 125/36 Official Journal of the European Communities 18 . 5 . 94 CODE LISTS FOR THE SURVEY DATA OF THE PERMANENT OBSERVATION PLOTS TO BE FORWARDED TO THE COMMISSION The following instructions and codes are to be adopted by the Member States to complete the common observation Information on plot level ( 1 ) Country 01 : France 02 : Belgie  Belgique 03 : Nederland 04 : Deutschland 05 : Italia 07 : Ireland 08 : Danmark 09 : Ellas 10 : Portugal 11 : EspaÃ ±a 12 : Luxembourg06 : United Kingdom (2 ) Observation plot number The observation plot number corresponds to a unique number given to the permanent plot during the selection or installation . ( 3 ) Date of observation, date of assessment, date of analysis Dates shall be completed in the following order day, month and year: Day Month Year 0 8 0 9 9 4 (4 ) Latitude-/ longitude coordinates Fill in the full six figure latitude and longitude coordinates of the centre of the observation plot , e.g.  latitude  longitude +/- Degrees Minutes Seconds + 5 0 1 0 2 7 0 115 3 2 the first box is used to indicate a + or - coordinate (5 ) Availability of water to principal species (estimate) 1 : Insufficient 2 : Sufficient 3 : Excessive ( 6 ) Humus type 1 : Mull 4 : Anmor 7: Raw (Roh) 2 : Moder 5 : Peat 3 : Mor 6 : Other 18 . 5 . 94 Official Journal of the European Communities No L 125/37 ( 7 ) Altitude 1 : &lt; 50 m 18 : 851  900 m 35 : 1 701 1 750 m 2 : 51  100 m 19: 901  950 m 36 : 1 751 1 800 m 3 : 101  150 m 20: 951 1 000 m 37: 1 801 1 850 m 4: 151  200 m 21 : 1 001 1 050 m 38 : 1 851 1 900 m 5 : 201  250 m 22 : 1 051 1 100 m 39 : 1 901 1 950 m 6 : 251  300 m 23 : 1 101 1 150 m 40: 1 951 2 000 m 7: 301  350 m 24 : 1 151 1 200 m 41 : 2 001 2 050 m 8 : 351  400 m 25 : 1 201 1 250 m 42 : 2 051 2 100 m 9: 401  450 m 26 : 1 251 1 300 m 43 : 2 101 2 150 m 10: 451  500 m 27: 1 301 1 350 m 44 : 2 151 2 200 m 11 : 501  550 m 28 : 1 351 1 400 m 45 : 2 201 2 250 m 12 : 551  600 m 29 : 1401 1 450 m ' 46: 2 251 2 300 m 13 : 601  650 m 30: 1 451 1 500 m 47: 2 301 2 350 m 14: 651  700 m 31 : 1 501 1 550 m 48 : 2 351 2 400 m 15 : 701  750 m 32 : 1 551 1 600 m 49 : 2 401 2 450 m 16 : 751  800 m 33 : 1 601 1 650 m 50: 2 451 2 500 m 17: 801  850 m 34 : 1 651 1 700 m 51 : &gt;2 500 m ( 8 ) Orientation 1 : N 4: SE 7: W 2: NE 5 : S 8 : NW 3: E 6 : SW 9: flat ( 9 ) Mean age of dominant storey (years) 1 : &lt; 20 5 : 81 100 2 : 21  40 6 : 101 120 3: 41  60 7: &gt; 20 4: 61  80 8 : Irregular stands Arenosols 129 Haplic Arenosols 130 Cambic Arenosols 131 Luvic Arenosols 132 Ferralic Arenosols 133 Albic Arenosols 134 Calcaric Arenosols 135 Gleyic Arenosols Andosols 136 Haplic Andosols 137 Mollic Andosols 138 Umbric Andosols 139 Vitric Andosols 140 Gleyic Andosols 141 Gelic Andosols ( 10 ) Soil unit Fluvisols 101 Eutric Fluvisols 102 Calcaric Fluvisols 103 Dystric Fluvisols 104 Mollic Fluvisols 105 Umbric Fluvisols 106 Thionic Fluvisols 107 Salic Fluvisols Gleysols 108 Eutric Gleysols 109 Calcic Gleysols 110 Dystric Gleysols 111 Andic Gleysols 112 Mollic Gleysols 113 Umbric Gleysols 114 Thionic Gleysols 115 Gelic Gleysols Regosols 116 Eutric Regosols 117 Calcaric Regosols 118 Gypsic Regosols 119 Dystric Regosols 120 Umbric Regosols 121 Gelic Regosols Leptosols 122 Eutric Leptosols 123 Dystric Leptosols 124 Rendzic Leptosols 125 Mollic Leptosols 126 Umbric Leptosols 127 Lithic Leptosols 128 Gelic Leptosols Calcisols 155 Haplic Calcisols 156 Luvic Calcisols 157 Petric Calcisols Gypsisols 158 Haplic Gypsisols 159 Calcic Gypsisols 160 Luvic Gypsisols 161 Petric Gypsisols Solonetz 162 Haplic Solonetz 163 Mollic Solonetz 164 Calcic Solonetz 165 Gypsic Solonetz 166 Stagnic Solonetz 167 Gleyic Solonetz Solonchaks 168 Haplic Solonchaks 169 Mollic Solonchaks 170 Calcic Solonchaks 171 Gypsic Solonchaks 172 Sodic Solonchaks 173 Gleyic Solonchaks 174 Gelic Solonchaks Kastanozems 175 Haplic Kastanozems 176 Luvic Kastanozems 177 Calcic Kastanozems 178 Gypsic Kastanozems Vertisols 142 Eutric Vertisols 143 Dystric Vertisols 144 Calcic Vertisols 145 Gypsic Vertisols Cambisols 146 Eutric Cambisols 147 Dystric Cambisols 148 Humic Cambisols 149 Calcaric Cambisols 150 Chromic Cambisols 151 Vertic Cambisols 152 Ferralic Cambisols 153 Gleyic Cambisols 154 Gelic Cambisols No L 125/38 Official Journal of the European Communities 18 . 5 . 94 Planosols 205 Eutric Planosols 206 Dystric Planosols 207 Mollic Planosols 208 Umbric Planosols 209 Gelic Planosols Podzoluvisols 210 Eutric Podzoluvisols 211 Dystric Podzoluvisols 212 Stagnic Podzoluvisols 213 Gleyic Podzoluvisols 214 Gelic Podzoluvisols Chernozems 179 Haplic Chernozems 180 Calcic Chernozems 181 Luvic Chernozems 182 Glossic Chernozems 183 Gleyic Chernozems Phaeozems 184 Haplic Phaeozems 185 Calcaric Phaeozems 186 Luvic Phaeozems 187 Stagnic Phaeozems 188 Gleyic Phaeozems Greyzems 189 Haplic Greyzems 190 Gleyic Greyzems Luvisols 191 Haplic Luvisols 192 Ferric Luvisols 193 Chromic Luvisols 194 Calcic Luvisols 195 Vertic Luvisols 196 Albic Luvisols 197 Stagnic Luvisols 198 Gleyic Luvisols Lixisols 199 Haplic Lixisols 200 Ferric Lixisols 201 Plinthic Lixisols 202 Albic Lixisols 203 Stagnic Lixisols 204 Gleyic Lixisols Podzols 215 Haplic Podzols 216 Cambic Podzols 217 Ferric Podzols 218 Carbic Podzols 219 Gleyic Podzols 220 Gelic Podzols Nitisols 232 Haplic Nitisols 233 Rhodic Nitisols 234 Humic Nitisols Ferralsols 235 Haplic Ferralsols 236 Xanthic Ferralsols 237 Rhodic Ferralsols 238 Humic Ferralsols 239 Geric Ferralsols 240 Plinthic Ferralsols Plinthosols 241 Eutric Plinthosols 242 Dystric Plinthosols 243 Humic Plinthosols 244 Albic Plinthosols Histosols 245 Folic Histosols 246 Terric Histosols 247 Fibric Histosols 248 Thionic Histosols 249 Gelic Histosols Anthrosols 250 Aric Anthrosols 251 Fimic Anthrosols 252 Cumulic Anthrosols 253 Urbic Anthrosols Acrisols 221 Haplic Acrisols 222 Ferric Acrisols 223 Humic Acrisols 224 Plinthic Acrisols 225 Gleyic Acrisols Alisols 226 Haplic Alisols 227 Ferric Alisols 228 Humic Alisols 229 Plinthic Alisols 230 Stagnic Alisols 231 Gleyic Alisols ( 11 ) Size of total plot, size of sub-plot The size of the total plot, or sub-plot shall be stated in 0,0001 ha . ( 12 ) Number of trees in total plot The total number of trees in the total plot . All trees from 5 cm (DBH) and more are counted . ( 13 ) Yield estimates The yield estimates consist of an absolute and a relative yield estimate. The absolute estimate will be the estimated average yield over the total life period of the stand . The relative yield will indicate whether the absolute yield estimate is considered to be low, normal or high for the stand . The following codes will be used : Relative yield code 1 = Low 2 = Normal 3 = High Absolute yield code 0 = 0,0  2,5 m3 per hectare per year 1 = 2,5  7,5 m3 per hectare per year 2 = 7,5 12,5 m3 per hectare per year 3 = 12,5 17,5 m3 per hectare per year 4 = 17,5 22,5 m3 per hectare per year 5 = &gt;22,5 m3 per hectare per year ( 99 ) Other Observations Relevant information concerning the plot shall be stated here. Information on tree level to be used in the crown assessment No L 125/3918 . 5 . 94 Official Journal of the European Communities (14) Sample tree number The tree number is the number which has been assigned to the tree during the installation of the plot . ( 15 ) Species (Reference Flora Europaea) Broadleaves (* = species to be used for the foliage inventory ) 001 : Acer campestre * . 045 : Quercus fruticosa (Q. lusitanica) 002 : Acer monspessulanum * 046: Quercus ilex * 003 : Acer opalus 047: Quercus macrolepis (Q. aegilops) 004: Acer platanoides 048 : Quercus petraea * 005 : Acer pseudoplatanus * 049: Quercus pubescens * 006: Alnus cordata * 050: Quercus pyrenaica (Q. toza) * 007: Alnus glutinosa * 051 : Quercus robur (Q. peduculata) * 008 : Alnus incana 052: Quercus rotundifolia * 009: Alnus viridis 053 : Quercus rubra * 010: Betula pendula * 054 : Quercus suber * 011 : Betula pubescens * 055 : Quercus trojana 012 : Buxus sempervirens 056: Robinia pseudoacacia * 013: Carpinus betulus * 057: Salix alba 014: Carpinus orientalis 058 : Salix caprea 015 : Castanea sativa (C. vesca) * 059: Salix cinerea 016 : Corylus avellana * 060: Salix eleagnos 017: Eucalyptus sp. * 061 : Salix fragilis 018 : Fagus moesiaca * 062: Salix sp. 019 : Fagus orientalis 063 : Sorbus aria 020: Fagus sylvatica * 064: Sorbus aucuparia 021 : Fraxinus angustifolia 065 : Sorbus domestica spp. oxycarpa (F. oxyphylla) * 066 : Sorbus torminalis 022 : Fraxinus excelsior * 067: Tamarix africana 023 : Fraxius ornus * 068 : Tilia cordata 024: Ilex aquifolium 069 : Tilia platyphyllos 025 : Juglans nigra 070: Ulmus glabra (U. scabra, U. montana) 026: Juglans regia 071 : Ulmus laevis (U. effusa) 027: Malus domestica 072 : Ulmus minor (U. campestris, U. carpinifolia) 028 : Olea europaea * 073 : Arbutus unedo 029: Ostrya carpinifolia * 074 : Arbutus andrachne 030: Platanus orientalis 075 : Ceratonia siliqua 031 : Populus alba 076: Cercis siliquastrum 032 : Populus canescens 077: Erica arborea 033 : Populus hybrides * 078 : Erica scoparia 034 : Populus nigra * 079: Erica manipuliflora 035 : Populus tremula * 080: Laurus nobilis 036 : Prunus avium * .081 : Myrtus communis 037: Prunus dulcis (Amygdalus communis) 082 : Phillyrea latifolia 038 : Prunus padus 083 : Phillyrea angustifolia 039: Prunus serotina 084 : Pistacia lentiscus 040: Pyrus communis 085 : Pistacia terebinthus 041 : Quercus cerris * 086: Rhamnus oleoides 042 : Quercus coccifera (Q. calliprinos) * 087: Rhamnus alaternus 043 : Quercus faginea * 099: Other broadleaves 044 : Quercus frainetto {Q. conferta) * Conifers (* = species to be used for the foliage inventory ) 100: Abies alba * 114: Juniperus sabina 128 : Pinus mugo (P. montana) 101 : Abies borisii-regis * 115 : Juniperus thurifera * 129 : Pinus nigra * 102: Abies cephalonica * 116 : Larix decidua * 130: Pinus pinaster * 103 : Abies grandis 117: Larix kaempferi (L. leptolepis) 131 : Pinus pinea * 104 : Abies nordmanniana 118 : Picea abies (P. excelsa) * 132 : Pinus radiata (P. insignis) * 105 : Abies pinsapo 119: Picea omorika 133 : Pinus strobus 106: Abies procera 120: Picea sitchensis * 134 : Pinus sylvestris * 107: Cedrus atlantica 121 : Pinus brutia * 135 : Pinus uncinata * 108 : Cedrus deodara 122 : Pinus canadensis 136 : Pseudotsuga menziesii * 109 : Cupressus lusitanica 123 : Pinus cembra 137: Taxus baccata 110: Cupressus sempervirens 124: Pinus contorta * 138 : Thuya sp. Ill : Juniperus communis 125 : Pinus halepensis * 139 : Tsuga sp. 112 : Juniperus oxycedrus * 126 : Pinus heldreichii 199 : Other conifers 113 : Juniperus phoenicea 127: Pinus leucodermis No L 125/40 Official Journal of the European Communities 18 . 5 . 94 ( 16 ) Defoliation Defoliation figure for each sample tree expressed as a percentage (in steps of 5 % ) compared with a tree with complete foliage. The actual percentage is used. 0 = 0% 5=1-5 % 10 = 6-10 % 15 = 11-15 % etc. ( 17) Discolouration codes 0: no discolouration (0-10 % ) 1 : slight discolouration ( 11-25 % ) 2 : moderate discolouration (26-60 % ) 3 : severe discolouration (&gt;60 % ) 4 : dead ( 18 ) Easily identifiable causes of damage Add a mark ( 1 ) in the corresponding column(s ). T1 = game and grazing T2 = presence or traces of an excessive number of insects T3 = fungi T4 = abiotic agents (wind, snow, frost, drought, . . .) T5 = direct action of man T6 = fire T7 = known local/regional pollutant T8 = other ( 19 ) Identification of damage type Where possible, further identification of the damage type should be added, e.g. for insects : the species or group (e.g. 'bark beetles'). (20) Other observations on tree level Any additional observations which may be of interest shall be clearly noted on the form, (e.g. possible influencing factors ( recent drought, temperature extremes); other damage/stress symtoms). to be used in the soil condition inventory (21 ) Code for depth level O = Organic layer ( see footnote in paragraph II.4 for definition ) H = Organic layer ( see footnote in paragraph II.4 for definition ) M05 = Mineral soil between 0 and 5 cm (optional ) M51 = Mineral soil between 5 and 10 cm (optional ) M01 = Mineral soil between 0 and 10 cm (mandatory ) M12 - Mineral soil between 10 and 20 cm (mandatory) M24 = Mineral soil between 20 and 40 cm (mandatory) M48 = Mineral soil between 40 and 80 cm (mandatory) (22 ) Code of sampling analysis method (SAM) For each parameter that has been determined in one or more soil samples, one of the following codes is included in the first dataline, and used to indicate the sample type under sample code: 0 = no deviation from approved method 1 = parameters have been determined through an alternative method (details to be included in an annex to the soil condition report), or first ( sub)sample 2-8 = codes to be used for any subsequent subsamples 9 = parameters have been determined through recomputation of data determined through a different method (details to be included in the annex to the soil condition report ) to be used in the foliage inventory (23 ) Sample code The sample code for the foliage inventory consists of the tree species code ( see explanation item 15 ) followed by the code for leaves/needles of the current year (=0 ) or of the current + 1 leaves/needles ( 1 ). e.g. the sample of the needles of last year ( 1 ) of the Picea abies ( 118 ) is thus: 118.1 18 . 5 . 94 Official Journal of the European Communities No L 125/41 (24 ) Tree numbers of the sample As in some samplings ( foliage, increment) trees outside the normal plot (or sub-plot ) have to be used, special numbers have to be applied. The numbers of these trees will start with a letter (F = foliage, R = ring analysis by increment borings, D = discs analysis ) followed with a sequence number (e.g. F001 ). The numbers are to be reported. (25 ) Mass of 1 00 leaves or 1 000 needles The mass is determined of 100 leaves or 1 000 needles (oven-dry) in grams . (26 ) Shoot mass The mass of the shoot is determined (oven-dry ) in grams. to be used in the increment assessment * (27) Diameter at breast height (DBH) The diameter at breast height ( 1,30 m) over bark in 0,1 centimetres . When a diameter tape is used a single value will be needed. When calipers are used the maximum and the minimum diameter (over bark) shall be determined and reported ( diameter 1 and diameter 2 ). (28 ) Bark The thickness of the bark at 1,30 m, expressed in centimetres with one decimal . (29 ) Height of the tree The height of the tree expressed in metres and rounded off to the nearest 0,5 metres . (30 ) Tree volume Based on the measured diameter(s) and height, the tree volume can be estimated using locally known form factors or through the use of valid volume tables . The tree volume shall be expressed in cubic metres (m3 ) with three decimals . (31 ) Crown length The length of the crown rounded off to the nearest 0,5 metres is determined from the tip of the stem to the lowest live branch excluding water shoots . (32 ) Crown width The average crown width is determined by the average of at least four crown radii, multiplied by two, and rounded off to the nearest 0,5 metres . (33 ) Diameter under bark The actual diameter under bark is calculated as the diameter over bark deducted with the width of the bark at the two sides . The diameter under bark of five years ago is calculated as the actual diameter under bark less the increment of the last five years of the tree at both sides . The diameter under bark is expressed in 0,1 centimeters . (34 ) Basal area per plot The actual basal area per plot is calculated as the total basal areas of all the trees in the plot . The basal area per plot of five years ago is calculated on the basis of the estimated diameter under bark of five years ago of all the trees in the plot . Basal area per plot is expressed in 0,1 m2 . (35 ) Volume per plot The actual volume per plot is calculated as the total volume of all the trees in the plot . The volume per plot of five years ago is calculated on the basis of the estimated diameter under bark of five years ago of all the trees in the plot . Volume per plot is expressed in 0,1 m3. No L 125/42 Official Journal of the European Communities 18 . 5 . 94 ( 36 ) Thinnings If a thinning has taken place in the five-year period between the two years of determination of diameter, basal area per plot and volume per plot, this will be indicated (Yes = 1 , No = 0). In an additional part the details of this thinning will be described as detailed as possible ( including: thinning method, exact year of thinning, thinning intensity expressed as number of trees, basal area/ha , volume/ha ). (99 ) Other observations Relevant information shall be stated here and explained in the corresponding evaluation report (see Annex Vllb ). No L 125/4318 . 5 . 94 Official Journal of the European Communities ANNEX Vllb Details for the submission of background information and interpretation of the permanent plots I. General remarks As an annex to the submission of the inventoried results, Member States shall prepare a document with the background information and the interpretation of the results, either plot wise or for all national observation plots .  In principle each submission of inventory data shall be accompanied by background information describing the actually applied methods of determination/sampling/measuring, etc., details on the methods of recording and validating, as described below under paragraph II.  Together with the survey results , an interpretation as indicated below in paragraph III shall be included.  When data from more surveys are submitted at the same time (or have been submitted before ) an integrated interpretation ( as indicated in paragraph IV) shall be submitted in addition to the interpretation mentioned under the second indent of this paragraph. This annex presents information on the structure of these reports . II. Background information II. 1 . General information The general part shall contain information on (country wise or when relevant province/region wise): forest area (in 1 000 ha),  number of plots (total ),  number of plots ( in the submitted survey),  selection criteria ( if submitted number of plots is less than total number of plots),  history of these plots with regard to this survey,  relations with other surveys . n .2 . Inventory methods A summary of the inventory method shall be given, including details on used equipment, installation and recording. Especially where these details have not been laid down in a mandatory way, a clear review of the executed inventory method is essential for further interpretation, possible comparability, and the evaluation of the obtained results . In many surveys there is a large freedom in the selection of equipment, depths, timing and intensity of the survey. Details on the used equipment, recorded depths, timing and frequency of the survey/sampling shall be stated. Whenever samples have been taken, details on this sampling including the storage (cool, dark, etc.) shall be supplied. Any applied control measurements shall be described in short. 11.3 . Methods for the analysis and calculation of results With regard to chemical analysis of samples, in most cases certain methods are recommended . Information on the actually used methods ( including storage, evaluation and (re-)calculation of the obtained results ) shall be supplied . Whenever applicable the results of the calibration tests shall be reported., 11.4 . Exceptions and disturbances Special attention shall be given to exceptional situations with regard to the inventory, sampling, storage, analysis, calculation and/or interpretation . When gaps exist in the data, due to whatever reasons, estimates based on results from other sources can be made in certain cases . These assumptions shall be carefully documented . Regional differences shall be stated and explained in detail (e . g. different laboratory). 18 . 5 . 94No L 125/44 Official Journal of the European Communities III . Interpretation within one survey 111.1 . Actual internal interpretation An interpretation shall be made of the collected and evaluated data for each survey separately . Whenever possible relations between the different parameters in this survey shall be indicated. 111.2 . Internal interpretation with former surveys . The results of consecutive surveys shall be evaluated and whenever possible trends shall be indicated. 111.3 . Interpretation with external data The results of the survey shall be reviewed and compared to results from other ( similar) surveys carried out in the ( same) region/country. Differences and similarities are to be indicated and when applicable the differences should be evaluated. Also data from other sources which could explain certain relations in parameters shall be included here . IV. Integrated interpretation IV. 1 . Actual interpretation In the national focal centre all survey results on a national level are collected. The relationship between parameters of different surveys shall be investigated. Also the various interpretations of the single survey results shall be taken into account and shall be reviewed in the light of the integration . IV.2. Interpretation with former years National level results from former surveys shall also be used in the integrated interpretation . Whenever possible trends shall be indicated and explained. IV.3 . Interpretation with external data The found results of the integrated interpretation shall be reviewed and compared to results from other sources . Differences and/or similarities shall be noted and explained whenever possible .